765 F.2d 145
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LUIS TOMAS JACOB LEAL, PETITIONER,v.FEDERAL COMMUNICATIONS COMMISSION, RESPONDENT.
NO. 85-3101
United States Court of Appeals, Sixth Circuit.
5/3/85

ORDER
BEFORE:  ENGEL, KEITH, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's motion for injunction to prevent government procurement of computer data security systems bids and new item introduction.


2
It appears from the file that petitioner filed in this Court a petition for review of the Federal Communications Commission's decision entered on January 18, 1985.  The Associate General Counsel has responded stating that the Commission has no record of receiving the complaints which petitioner allegedly filed with the Federal Communications Commission and there is no record of the Commission entering an order on January 18, 1985, in the alleged complaints.  It appears that no final decision of the Commission has been entered.  Courts of appeals have jurisdiction to review only final decisions of the Federal Communications Commission.  American Broadcasting Companies v. FCC, 662 F.2d 155, 157 (2nd Cir. 1981); 28 U.S.C. Sec. 2342(1); 47 U.S.C. Sec. 402(a).


3
It is ORDERED that the petition for review be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


4
It is further ORDERED that the motion for injunction be and it hereby is denied.